

115 HRES 1187 IH: Commemorating the 30th anniversary of the Indian Gaming Regulatory Act of 1988.
U.S. House of Representatives
2018-12-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 1187IN THE HOUSE OF REPRESENTATIVESDecember 21, 2018Mrs. Torres (for herself, Mr. Cole, Mr. Gallego, Mr. Young of Alaska, Ms. McCollum, Mr. Pallone, Mr. Grijalva, and Mr. Cárdenas) submitted the following resolution; which was referred to the Committee on Natural ResourcesRESOLUTIONCommemorating the 30th anniversary of the Indian Gaming Regulatory Act of 1988.
	
 Whereas the United States and Indian Tribes have a unique Government-to-Government relationship set out in the Constitution, treaties, and statutes and affirmed through centuries of court precedent;
 Whereas it is a principal goal of Federal Indian policy to promote Tribal economic development, Tribal self-sufficiency, and strong Tribal Governments;
 Whereas the Supreme Court’s landmark 1987 decision in California v. Cabazon Band of Mission Indians recognized the inherent sovereign authority of Indian Tribes to regulate gaming within their Tribal jurisdictions;
 Whereas the ruling opened the door for the 100th United States Congress to enact the Indian Gaming Regulatory Act to foster Tribal economic development and regulate Indian gaming which has ultimately revitalized Tribal economies across Indian country;
 Whereas Congress wrote the Indian Gaming Regulatory Act of 1988 to carefully balance Tribal, Federal, and State government interests;
 Whereas the Indian Gaming Regulatory Act of 1988 aims to strengthen Tribal self-sufficiency and self-determination, promote economic development, and protect the integrity of Indian gaming to ensure that Indian Tribes are the primary beneficiaries of their gaming operations;
 Whereas Congress passed the Indian Gaming Regulatory Act of 1988 on September 27, 1988, and President Reagan signed the Act into law on October 17, 1988;
 Whereas, as a result of the enactment of the Indian Gaming Regulatory Act of 1988, the American public has not only seen economic improvements in Tribal communities, they have also benefitted from the economic development Indian gaming generates in local communities surrounding reservations;
 Whereas in the 30 years since the passage of the Indian Gaming Regulatory Act of 1988, Indian gaming has responsibly grown to provide a steady source of revenue for more than 240 Tribes in 29 States;
 Whereas according to the National Indian Gaming Commission, as of 2017, Indian gaming has grown into a $32,400,000,000 industry that is rebuilding Native American communities, educating a generation of new Native leaders, and providing jobs to nearly 700,000 American families across the country;
 Whereas throughout Indian country, Indian gaming has enabled Tribal Governments to make significant investments in education, health care, social services, and cultural preservation;
 Whereas past Federal policies of forced assimilation and relocation sought to suppress Native language, culture, and religion, Indian gaming is helping empower Tribes to preserve and foster Native culture by funding Tribal programs that promote and elevate Native identity;
 Whereas there are still Tribal communities that are not able to prosper through gaming and still too many Tribal communities that remain impoverished;
 Whereas the Indian Gaming Regulatory Act of 1988 remains a vital tool for Tribal self-determination and economic development; and
 Whereas the Indian Gaming Regulatory Act has served as a central pillar upholding the integrity of Indian gaming: Now, therefore, be it
	
 That the House of Representatives commemorates the 30th anniversary of the enactment of Indian Gaming Regulatory Act of 1988.
		